DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (US Patent Publication No. 2017/0124958; hereinafter Pyo) in view of Lee et al. (US Patent Publication No. 2014/0198028; hereinafter Lee, Craine et al. (US Patent Publication No. 2009/0083448; hereinafter Craine), and Hirota et al. (US Patent Publication No. 2004/0140972; hereinafter Hirota).
With reference to claim 1, Pyo discloses a timing controller circuit (150) of an electronic display apparatus (100) (see paragraph 55, 102; Fig. 1), comprising:
an image processing circuit (410), configured to receive an image signal (image data) (see paragraph 103; Fig. 4), analyze the image signal according to a signal component of the image signal (grayscale value) so as to determine a display mode (still or video) of the electronic display apparatus (see paragraph 103), and select a driving signal waveform according to the determined display mode (see paragraph 104; Fig. 4); and
a timing controller (150, 430), electrically connected to the image processing circuit (410), to receive a selected driving signal waveform provided by the image processing circuit (see paragraphs 65-66, 111: Fig. 5), and configured to output the selected driving signal waveform to drive an electronic display panel of the electronic display apparatus to display an image frame (see paragraphs 111; Figs. 4-5),

wherein in the dynamic display mode, the image processing circuit (150, 420) selects a first driving signal waveform with a shorter drive time (T1) based on a first number of gray levels of a plurality of gray levels (as determined by the timing controller (150) analyzing grayscale changes included in the input image data based on grayscale changes as compared to a reference value; see paragraph 68, 104; Figs 3A-3B, 4),
wherein in the static display mode, the image processing circuit (150, 420) selects a second driving signal waveform with a longer drive time (T2) based on a number of gray levels (as determined by the timing controller (150) analyzing grayscale changes included in the input image data based on grayscale changes as compared to a reference value; see paragraph 68, 104; Figs 3A-3B, 4).
While disclosing all that is required as explained above Pyo fail to specifically disclose that image processing circuit performs a first and second dithering operation as recited. 
Lee discloses a display panel having a timing controller (200), wherein the controller includes a first and second dithering part (240, 241) such that the display mode comprises a static and dynamic display mode (moving image determining part (230) determines whether the input image data (V1) is a moving image or a static image; see paragraph 56), wherein in the 
Therefore, one would have been motivated to allow to allow the usage of the first and second dithering operation similar to that which is taught by Lee to be carried out in a device similar to that which is taught by Pyo to thereby improve display quality (see Lee; paragraph 99).
While disclosing all that is required as explained above, Pyo fails to disclose that the electronic display is capable of generating black and white level in dynamic mode and a plurality of gray levels in a static display mode as recited.
Craine discloses a visual display environment (see Fig. 9) having a display device (14) having an dynamic display mode only generates a black level which is the darkest of the plurality of gray levels and only generates a white level which is the lightest of the plurality [of] gray levels, and wherein the static display mode generates the plurality of gray levels which is capable displaying different colors (in teaching production of black and white video and color still images; see paragraph 23).
Therefore, one would have been motivated to allow the usage of a display having modes similar to that which is taught by Craine to be used in a system similar to that which is taught by the combination of Pyo and Lee 
While Craine discloses a dynamic mode displaying black and white and a static mode displaying color images, there fails to be specific disclosure of only the static mode generates the plurality of gray levels capable of displaying different shades of gray as recited.
Hirota discloses a display unit and image processing unit (106) configured to receive an image signal, analyze the image signal and select a display mode wherein one display mode generates a black level which is the darkest of the plurality of gray levels and only generates a white level which is the lightest of the plurality of gray levels (black-white binary), and wherein only the static display mode generates the plurality of gray levels which is capable of displaying different shades of gray (multi-gradation color) (see paragraphs 55-56, 64, 67; Figs. 1-4).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a display mode of black and white levels, and a different display mode for generating different shade of gray similar to that which is taught by Hirota in a device taught by the combination of Pyo, Lee, and Craine to thereby produce a display device capable of switching display modes so that optimum power can be selected at any time such that consumed power can be optimized, and power consumption can be reduced (see Hirota; paragraph 10).

However, the examiner takes official notice that the usage of different types of flat panel display devices are interchangeable and common in the state of the art.  One of ordinary skill in the art would be motivated to allow usage of an electronic paper display apparatus as an alternative display device, to thereby reduce thickness of the device and/or reduce power consumption (see Pertinent Prior Art below).
Therefore, one of ordinary skill in the art would have been motivated to allow the image processing mode similar to that which is taught by Pyo, Lee, Craine, and Hirota to effectively reduce power consumption while providing a display which is thin and yet capable of displaying high quality images.

With reference to claim 2, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 1, wherein Pyo further discloses that the signal component is a grayscale signal selected from image signal (see paragraph 103).

claim 4, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 1, wherein Pyo further discloses wherein the image signal comprises a previous image frame and a current image frame, and the image processing circuit determines whether the display mode is the static display mode (still) or the dynamic display mode (video) according to the difference between the previous image frame and the current image frame (see paragraph 103).

With reference to claim 7, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 1, wherein Pyo further discloses that the image processing circuit (410) further analyzes the image signal according to the signal component of the image signal so as to determine a type of the image frame, and selects the driving signal waveform according to the determined type of the image frame (see paragraphs 66-68, 103).

With reference to claim 9, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 1, wherein Pyo further discloses that the image processing circuit and the timing controller are disposed on the same chip (in teaching the timing controller is comprised of the image processing circuits (410-430); paragraph 102, see Fig. 4).

claim 10, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 1, wherein Pyo further discloses that the electronic display apparatus comprises a driving circuit (820) for driving the electronic display panel (110) to display the image frame (see paragraph 127), the driving circuit (820) is disposed on the display panel, the timing controller (150, 430) outputs the selected driving signal waveform to the driving circuit (see paragraphs 108-109), and the driving circuit (130) drives the display panel to display the image frame according to the selected driving signal waveform (see paragraphs 55, 65; Fig. 8).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo, Lee, Craine, and Hirota as applied to claim 4 above, and further in view of Kang et al. (US Patent Publication No. 2014/0146066; hereinafter Kang).
With reference to claim 5, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 4, and while Pyo discloses detecting a difference in image frames to determine the display mode, there fails to be disclosure of the difference being continuous as recited.

Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a timing controller for determining differences similar to that which is taught by Kang to be carried out in a system taught by the combination of Pyo, Lee, Craine, and Hirota in order to reduce luminance of still images and thereby reducing power consumption (see Kang; paragraphs 20-21).

With reference to claim 6, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 4, while Pyo discloses detecting a difference in image frames to determine the display mode, there fails to be disclosure of the difference being non-continuous as recited.
Kang further discloses the image processing circuit (430) determines that the display mode is the static display mode if the difference between the previous image frame and the current image frame is non-continuous (in teaching power-on/off operation; see paragraphs 72-80).
Therefore, one of ordinary skill in the art would have been motivated to allow the usage of a timing controller for determining differences similar .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo, Lee, Craine, and Hirota as applied to claim 7 above, and further in view of Tamura et al. (US Patent Publication No. 2009/0219241; hereinafter Tamura).
With reference to claim 8, Pyo, Lee, Craine, and Hirota disclose all that is required as explained above with reference to claim 7, however fail to display a black and white frame and a grayscale image frame as recited.
Tamura discloses a display device wherein the timing controller is capable of displaying a still image wherein the type of the image frame comprises a black and white image frame and a grayscale image frame (see paragraphs 10-11, 80, 86-87).
	Therefore it would have been obvious to one having ordinary skill to allow display of image frame similar to that which is taught by Tamura to be carried out in a system taught by Pyo, Lee, Craine, and Hirota in order to reduce deteriorating in the image quality of the display (see Tamura; paragraph 12).


Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-10 have been fully considered but they are not persuasive. The applicant argues the disclosure of Craine fails to disclose an image processing circuit for determining the operating mode of the display device and disclosing the operating modes being set by user preference.  The examiner relies upon Pyo for disclosing the image processing device determining the display modes as recited.  While Pyo discloses a dynamic display mode and a static display mode set by the image processing device, Pyo fails to disclose the dynamic display mode is displayed in black and white and the static mode is displayed in a plurality of gray levels of different shades of gray.  Craine discloses a dynamic mode displaying black and white images and a static mode displaying color images.  Newly cited reference Hirota further discloses an image processing device generating display modes having a black-white image mode and a mode displaying a plurality of gray levels of different shades of gray as explained above.




Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basson et al. (US 2017/0040002) discloses a display device that may be any one of or a combination of display types well known in the art (see paragraph 23)
Song et al. (US 2013/0127760) discloses an electronic paper display device capable of displaying only black/white or displaying a plurality of gray levels (see paragraph 36).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625